Citation Nr: 1643223	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  10-46 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June to August 1997, and from January 2004 to January 2005, with additional periods of Reserve service.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO).  In March 2013, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the Veteran's record.  The case was remanded for additional development in January 2014, December 2014, and August 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Board is aware that this case has been remanded several times and regrets the delay inherent with another remand.  However, based on new medical evidence and the most recent arguments presented by the Veteran (via his representative) pertaining to the various theories of entitlement presented, the Board finds further development of the record is necessary to properly adjudicate the claim.  

The Veteran and his representative have raised alternative theories of entitlement to service connection: he contends that his low back disability 1) is directly related to service, 2) is secondary to, or aggravated by, his service-connected bilateral knee disability, and/or 3) pre-existed service and was aggravated by service.  

In September 2016, VA received the Veteran's most recent argument.  He contends that his duties as a heavy equipment operator aggravated his pre-existing back disability.  Regarding such theory, the Board notes that there is no medical evidence pertaining directly to the period of service at issue, January 2004 to January 2005; the pertinent information is by history only.  An April 2016 VA examination report notes the examiner's opinion that the Veteran's back disability pre-existed service and was less likely than not aggravated by service.  The Board notes that this is not the correct legal standard in cases where aggravation of pre-existing disabilities is alleged; accordingly, that opinion is inadequate for adjudication purposes.  A new advisory medical opinion that applies the correct legal standard is necessary.  

The Board observes that a veteran is entitled to a presumption of soundness on entry in service with respect to any disability that was not noted on service entrance examination.  And if a disability not noted on service entrance becomes manifest during service, and the presumption of soundness on entry in service is rebutted, the veteran is entitled to a further presumption that the disability was aggravated by service.  Both of these presumptions are rebuttable only by clear and unmistakable evidence.  The evidence currently associated with the record is insufficient for the determinations on these matters to be made properly. 

In his most recent argument, the Veteran alternatively contends that his claimed back disability is secondary to his knee disability.  His representative asserts: "It is a fact that knee injuries can cause back pain and we believe that it is plausible that the veteran's bilateral knee condition contributed to his back condition."  The Board notes that this case was previously remanded to determine if the Veteran's service-connected bilateral knee disability aggravates his low back disability.  The April 2016 VA examination report notes that the examiner could not opine whether the Veteran's service-connected bilateral knee disability aggravates his low back disability because the Veteran "is constantly aggravating his back at his work in the steel mill resulting in ongoing insult to his pre-existing injury."  [A March 2006 VA clinical record notes the Veteran's report of ongoing knee and back pain that was exacerbated at work loading trucks.  At the March 2013 Board hearing, the Veteran testified that he worked at a steel warehouse without back or knee injury prior to active service in January 2004.  Following service, he returned to the same job loading trucks and stacking rebar.  Thereafter, he began having both knee and back problems that required medical intervention.  He denied missing work, but acknowledged requesting different work assignments based on pain.]  

Given the representative's latest assertions and the April 2016 medical opinion, the Veteran's post-service employment records are pertinent evidence in this matter.  The record does not reflect that such records have been sought by VA.  Records relating to any postservice intervening injury are pertinent evidence in a claim of service connection as would contribute to a more accurate and complete history and disability picture.  Accordingly, any records generated in the course of the Veteran's employment pertaining to back and knee injuries sustained at work must be secured for the record.  

Finally, the record indicates that the Veteran receives periodic treatment for his low back disability at VA facilities, including from the Danville, Illinois Health Care System (HCS).  The most recent VA treatment/examination record associated with the file is from August 2015.  Records of any VA low back evaluations or treatment the Veteran has received since may contain pertinent information, are constructively of record, and must be secured.  

Although the file contains adequate medical opinion evidence to address some of the theories of entitlement raised, a new examination that encompasses consideration of all evidence of record and all theories of entitlement is necessary.  

The Veteran is reminded that a governing regulation (38 C.F.R. § 3.158(a)) provides that where evidence or information sought by VA in connection with a claim for VA benefits is not received within a year following the request the claim will be considered abandoned.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record updated records of all VA examinations/treatment the Veteran has received for low back complaints from August 2015 to the present (to specifically include at the Danville, Illinois HCS).  If any such records are unavailable, the reason for their unavailability must be noted in the record, and the Veteran should be so advised.

2.  The AOJ should ask the Veteran to identify all private providers of evaluations or treatment he has received for his back and knees (records of which have not already been submitted) in connection with injuries/complaints relating to his back and knees in the course of private employment since his discharge from active duty in January 2005, and to submit authorizations for VA to obtain for the record all records from the providers identified.  

The AOJ should also ask the Veteran to submit an authorization for VA to obtain for the record all records from his employer pertaining to any work-related injuries he sustained, their treatment, and any accommodations the Veteran may have received at work due to his back disability .  

If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If his employer does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

3.  After the development requested above is completed, the AOJ should forward the entire record to an orthopedist (other than the examiner who provided the previous opinions) for review and an advisory medical opinion to ascertain the nature and likely etiology of the Veteran's current back disability.  The entire record, to include this remand, must be reviewed by the examiner.  Based on a review of the record, the examiner should provide opinions that respond to the following: 

(a) Please identify (by diagnosis) each low back disability entity shown.

(b) Regarding each low back disability entity diagnosed, is there any evidence in the record that renders it undebatable from a medical standpoint that such disability pre-existed the Veteran's January 2004 entrance on active duty service?  If so, please identify such evidence.   

(c) Regarding each low back disability entity that is determined to undebatably have pre-existed the Veteran's January 2004 entrance on active duty service, please opine whether it is also undebatable from a medical standpoint that the disability was not aggravated during service (noting that aggravation may not be conceded where an increase in severity of the underlying disability is not shown.  .    

(d) If it is determined that a back disability entity diagnosed did not undebatably pre-exist service and was not aggravated therein, please respond to the following:

Please identify the most likely etiology for such disability entity.  Specifically, is it at least as likely as not (a 50% or better probability) that such was incurred in or aggravated by the Veteran's active service?  Please discuss the significance, if any, of the physical demands of the Veteran's service occupation (heavy equipment operator), as well as his lay statements regarding the history of back symptoms

As to any spine arthritis diagnosed, please identify whether such was manifested within a year following the Veteran's January 2005 separation from service (with specific reference to the January 2006 complaints of back pain and the July 2006 diagnosis of mild facet arthritis on CT scan.) 

Is it at least as likely as not (a 50% or better probability) that the Veteran's low back disability/ was permanently aggravated (worsened in degree of severity) by his service-connected bilateral knee disability?  If the opinion is that the back disability was aggravated by the knee disability, please identify, as possible, the degree of back disability due to such aggravation (i.e., identify the baseline level of severity of the back disability before the aggravation occurred, and the level of severity of the back disability after aggravation occurred).

The examiner must include rationale with all opinions, citing to supporting factual data and/or medical literature, as deemed appropriate.  

4.  When the above development is completed, the AOJ should review the record and readjudicate (under 38 C.F.R. § 3.158(a), if applicable) the claim on appeal.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

